Citation Nr: 1218868	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to April 2002, and from November 2005 to February 2006.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing is associated with the Veteran's VA claims folder.

This case was previously before the Board in January 2010, at which time it was remanded for further development to include a VA medical examination to address the nature and etiology of the Veteran's current low back disorder.  The examination was accomplished in April 2010.  For the reasons detailed below another remand is warranted.  

Consequently, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board notes the Veteran's enlistment Medical History Report dated in March 2001.  The Veteran checked that he had or has had recurrent back pain, and wrote that he had visited a chiropractor at age 22, a year prior to service.  Back strain, heavy lifting only, no other problems was noted.  However, upon clinical examination, his spine was found to be normal.  No low back disorder or diagnosis was referenced. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  A history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In this case, as noted in the Introduction, the Board remanded this case in January 2010 to afford the Veteran an examination to address the nature and etiology of his low back disorder.  In April 2010 a VA examination was conducted and the examiner addressed the questions posed.  Regrettably, the examiner was not directed to indicate whether the record clearly and unmistakably demonstrated both that the Veteran's lumbar spine disorder pre-existed service and was not aggravated by service.  Pursuant to the holding of Wagner, supra, and VAOPGCPREC 3-2003, such determinations are necessary for a full and fair adjudication of the Veteran's appeal.  Thus, additional development is required.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Court has held that when the medical evidence of record is insufficient, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the Board concludes that a remand is required in order to obtain an addendum opinion from the April 2010 VA examiner.  If the examiner is unavailable, then such clarification should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Since a new examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's current low back disorder should be obtained while this case is on remand.  Moreover, the Board notes that while the Veteran indicated he was treated by a chiropractor for his low back prior to service, no such records appear to be on file or even requested below.  Such records may contain relevant information as to whether the Veteran did, in fact, have a pre-existing low back disorder, and, if so, the extent of the symptomatology thereof.  Consequently, an attempt should be made to obtain any such records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his low back disorder since February 2011.  Further, the AMC/RO should follow-up on the Veteran's account of having been treated for his low back by a chiropractor prior to service.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's VA claims folder should be returned to the April 2010 VA examiner for clarification of the opinions expressed therein. 

a) The examiner must express an opinion as to whether the record clearly and unmistakably reflects that the Veteran's low back disorder pre-existed service.  

b) If the Veteran's low back disorder clearly and unmistakably existed prior to service, the examiner must then express an opinion as to whether the record clearly and unmistakably reflects that such a pre-existing disorder was not aggravated to a permanent degree by the Veteran's service.

c) If the VA examiner determines that the Veteran's low back disorder did not pre-exist his military service, provide an opinion as to its onset and whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disorder is etiologically related to his military service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

If the April 2010 VA examiner is not available, then the requested opinion(s) should be obtained from another appropriately qualified clinician.  

If a new examination is deemed necessary, then one should be conducted.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


